     Case 8:19-cv-01600-WFJ-JSS Document 1 Filed 07/02/19 Page 1 of 9 PageID 1



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

    HEREDIO GONZALEZ,

          Plaintiff,
    v.
                                                            CASE NO.
    W.S. BADCOCK CORPORATION DBA
    BADCOCK HOME FURNITURE & MORE,

          Defendant.
                                                      /

                                                COMPLAINT

         1.      Unwanted “Robocalls” are the #1 consumer complaint in America today.

         2.      The people complaining about harassing robocalls is increasing at an alarming rate.

In 2015, 2,125,968 complained to the Federal Trade Commission (FTC) and Federal

Communications Commission (FCC), in 2016 this number was 3,401,614 2016 and in 2017 it was

4,501,967.1

         3.      W.S. Badcock Corporation dba Badcock Home Furniture & More robocalled the

Plaintiff a mindboggling 100 times.

         4.      W.S. Badcock Corporation dba Badcock Home Furniture & More has a corporate

policy to robocall people thousands of times.

         5.      “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

modern civilization. They wake us up in the morning; they interrupt our dinner at night; they force

the sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.’

137 Cong. Rec. 30, 821 (1991).              Senator Hollings presumably intended to give telephone


1
 It is important to recognize these merely reflect the number of individuals that complained to these agencies; the
number of people that have been victimized by illegal robocalling abuse could be close to 100,000,000 in the last 3
years
    Case 8:19-cv-01600-WFJ-JSS Document 1 Filed 07/02/19 Page 2 of 9 PageID 2



subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014). Despite the penalties put in place over 26

years ago, robocall abuse continues to skyrocket.

         6.       In May of 2019, Americans were bombarded with a shocking 5.2 billion robocalls

—an increase by an incredible 370% just since December 2015.2

         7.       Plaintiff, Heredio Gonzalez, alleges Defendant, W.S. Badcock Corporation dba

Badcock Home Furniture & More, robocalled him more than 100 times in stark violation of the

Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

         8.       Robocalls are very inexpensive to make. As was noted in a Senate hearing on the

subject: “With such a cheap and scalable business model, bad actors can blast literally tens of

millions of illegal robocalls over the course of a single day at less than 1 cent per minute.” Stopping

Fraudulent Robocall Scams: Can More Be Done?: Hearing Before the Subcomm. on Consumer

Prot., Prod. Safety, and Ins. of the S. Comm. on Commerce, Sci., and Transp., 113 Cong. 113-117

(2013) (statement of Lois Greisman, Assoc. Director, Division of Marketing Practices, Bureau of

Consumer Protection, Federal Trade Commission).

         9.       The TCPA was enacted to prevent companies like W.S. Badcock Corporation dba

Badcock Home Furniture & More from invading American citizens’ privacy and prevent illegal

robocalls.

         10.      Congress enacted the TCPA to prevent real harm. Congress found that "automated

or pre-recorded calls are a nuisance and an invasion of privacy, regardless of the type of call" and

decided that "banning" such calls made without consent was "the only effective means of

protecting telephone consumers from this nuisance and privacy invasion." Pub. L. No. 102-243,


2
    YouMail Robocall Index, available at http://RobocallIndex.com/
                                                        2
  Case 8:19-cv-01600-WFJ-JSS Document 1 Filed 07/02/19 Page 3 of 9 PageID 3



§§ 2(10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227; see also Mims v. Arrow Fin. Servs., LLC,

132 S. Ct. 740, 744 (2012) (“The Act bans certain practices invasive of privacy”).

       11.     According to findings by the FCC—the agency Congress vested with authority to

issue regulations implementing the TCPA—such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized that

wireless customers are charged for incoming calls whether they pay in advance or after the minutes

are used.

                                JURISDICTION AND VENUE

       12.     Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. §1331.

       13.     Violations described in the Complaint occurred while Plaintiff was in Tampa,

Florida.

                                      FACTUAL ALLEGATIONS


       14.     Plaintiff is a natural person and citizen of the State of Florida, residing in Tampa,

Florida.

       15.     Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8) 15 U.S.C. §

1692(a)(3).

       16.     Plaintiff is an “alleged debtor.”

       17.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

1265 (11th Cir. 2014); Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

       18.     Defendant is a Florida Profit Corporation with its principal place of business in

Mulberry, Florida, and conducts business in the State of Florida.
                                                   3
    Case 8:19-cv-01600-WFJ-JSS Document 1 Filed 07/02/19 Page 4 of 9 PageID 4



         19.     Defendant is a “debt collector” as defined by Florida Statute § 559.55(7) and 15

U.S.C. § 1692(a)(6).

         20.     The debt that is the subject matter of this complaint is a “consumer debt” as defined

by Florida Statute § 559.55(6) and 15 U.S.C. § 1692(a)(5).

         21.     Plaintiff is the regular user and carrier of the cellular telephone number at issue,

(813) 546-9973.

         22.     Plaintiff was the “called party” during each phone call subject to this lawsuit.

         23.     Defendant intentionally harassed and abused Plaintiff on numerous occasions by

calling several times during one day, and on back to back days, with such frequency as can

reasonably be expected to harass.

         24.     Defendant did not have the “express consent” of the Defendant to call his cell

phone.

         25.     “Express consent” is narrowly construed by the Courts.

         26.     It is the Defendant’s burden to prove they had “express consent” per the TCPA to

call the Plaintiff on his cell phone using an “automatic telephone dialing system” (ATDS).

         27.     It is the Defendant’s burden to prove they had “express consent” per the TCPA to

call the Plaintiff on his cell phone using an ATDS for each account they were calling on.

         28.     Defendant was put on notice Plaintiff did not want the Defendant contacting him.

         29.     Defendant was told repeatedly by Plaintiff to stop calling.3

         30.     Defendant did not have the express consent of the Plaintiff to call him on the

accounts they called him on.



3
 Defendant should have the call logs showing the exact number of calls and the recordings which should illustrate
exactly what was said to the Defendant.
                                                        4
  Case 8:19-cv-01600-WFJ-JSS Document 1 Filed 07/02/19 Page 5 of 9 PageID 5



       31.     Plaintiff expressly revoked any express consent Defendant may have mistakenly

believed it had for placement of telephone calls to Plaintiff’s aforementioned cellular telephone

number by the use of an ATDS or a pre-recorded or artificial voice.

       32.     Defendant attempted to collect a debt from the Plaintiff by this campaign of

telephone calls.

       33.     Defendant made at least one call to (813) 546-9973.

       34.     Defendant made at least one call to (813) 546-9973 using an ATDS.

       35.     Defendant made at least ten (10) calls to (813) 546-9973.

       36.     Defendant made at least ten (10) calls to (813) 546-9973 using an ATDS.

       37.     Defendant made at least one hundred (100) calls to (813) 546-9973.

       38.     Defendant made at least one hundred (100) calls to (813) 546-9973 using an ATDS.

       39.     Defendant made at least two hundred (200) calls to (813) 546-9973.

       40.     Defendant made at least two hundred (200) calls to (813) 546-9973 using an ATDS.

       41.     Each call the Defendant made to (813) 546-9973 in the last four years was made

using an ATDS.

       42.     Each call the Defendant made to the Plaintiff’s cell phone was done so without the

“express permission” of the Plaintiff.

       43.     Defendant has called other people’s cell phones without their express consent.

       44.     Each call the Defendant made to the Plaintiff was made using an ATDS, which has

the capacity to store or produce telephone numbers to be called, without human intervention, using

a random or sequential number generator; and to dial such numbers as specified by 47 U.S.C §

227(a)(1).



                                                5
  Case 8:19-cv-01600-WFJ-JSS Document 1 Filed 07/02/19 Page 6 of 9 PageID 6



        45.     The calls at issue were placed by the Defendant using a “prerecorded voice,” as

specified by the TCPA, 47 U.S.C. § 227(b)(1)(A).

        46.     Plaintiff repeatedly requested the Defendant to stop calling his cell phone, however,

the Defendant continued to make calls.

        47.     Defendant has admitted to calling cell phones using an ATDS after that person

asked for the calls to stop.

        48.     Plaintiff’s conversations with the Defendant putting them on notice that they did

not want more phone calls were ignored.

        49.     Defendant has recorded at least one conversation with the Plaintiff.

        50.     Defendant has recorded numerous conversations with the Plaintiff.

        51.     Defendant has made approximately one hundred (100) calls to Plaintiff’s

aforementioned cellular telephone number since in or about January of 2015 which will be

established exactly once Defendant turns over their dialer records.

        52.     Despite actual knowledge of their wrongdoing, the Defendant continued the

campaign of abusive robocalls.

        53.     Defendant has been sued in federal court where the allegations include: calling an

individual using an ATDS after the individual asked for the calls to stop.

        54.     By effectuating these unlawful phone calls, Defendants have caused Plaintiff the

very harm that Congress sought to prevent—namely, a "nuisance and invasion of privacy."

        55.     Defendant’s aggravating and annoying phone calls trespassed upon and interfered

with Plaintiff’s rights and interests in his cellular telephone and cellular telephone line, by

intruding upon Plaintiff’s seclusion.

        56.     Defendant’s phone calls harmed Plaintiff by wasting his time.

                                                  6
  Case 8:19-cv-01600-WFJ-JSS Document 1 Filed 07/02/19 Page 7 of 9 PageID 7



         57.   Moreover, "wireless customers [like Plaintiff] are charged for incoming calls

whether they pay in advance or after the minutes are used." In re: Rules Implementing the TCPA

of 1991, 23 FCC Rcd 559, 562 (2007). Defendant’s phone calls harmed Plaintiff by depleting the

battery life on his cellular telephone, and by using minutes allocated to Plaintiff by his cellular

telephone service provider.

         58.   Defendant’s corporate policy and procedures are structured as to continue to call

individuals like the Plaintiff, despite these individuals revoking any consent the Defendant may

have mistakenly believed it had.

         59.   Defendant’s corporate policy and procedures provided no means for the Plaintiff to

have his aforementioned cellular number removed from the call list.

         60.   Defendant has a corporate policy of using an ATDS or a prerecorded or artificial

voice message to collect debts from individuals such as Plaintiff for its financial benefit.

         61.   Plaintiff expressly revoked any consent Defendant may have mistakenly believed

it had for placement of telephone calls to Plaintiff’s aforementioned cellular telephone by the use

of an ATDS or a pre-recorded or artificial voice immediately upon Defendant’s placement of the

calls. Making money while breaking the law is considered an incentive to continue violating the

TCPA and other state and federal statutes.

         62.   Defendant never had the Plaintiff’s expressed consent for placement of telephone

calls to his aforementioned cellular telephone by the use of an ATDS or a pre-recorded or artificial

voice.

         63.   None of Defendant’s telephone calls placed to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. §227(b)(1)(A).

         64.   Defendant violated the TCPA with respect to the Plaintiff.

                                                  7
  Case 8:19-cv-01600-WFJ-JSS Document 1 Filed 07/02/19 Page 8 of 9 PageID 8



          65.   Defendant willfully or knowingly violated the TCPA with respect to the Plaintiff.

                                                COUNT I
                                         (Violation of the TCPA)

          66.   Plaintiff incorporates Paragraphs one (1) through sixty-five (65).

          67.   Defendant willfully violated the TCPA with respect to the Plaintiff each time they

called the Plaintiff after he revoked his consent to be called by them using an ATDS or pre-

recorded voice.

          68.   When the Plaintiff answered the phone calls and said ‘Hello,’ there was a delay for

several seconds before an agent came on the line. This fact evidences that the Defendant was

placing phone calls to the Plaintiff using a predictive dialer, which constitutes an ATDS under the

provisions of the TCPA.

          69.   Defendant knowingly violated the TCPA with respect to the Plaintiff, especially for

each of the auto-dialed calls made to Plaintiff’s cellular telephone after Plaintiff revoked his

consent to be called by them using an ATDS or pre-recorded voice.

          70.   Defendant, W.S. Badcock Corporation dba Badcock Home Furniture & More

repeatedly placed non-emergency telephone calls to the wireless telephone number of Plaintiff

using an automatic telephone dialing system or prerecorded or artificial voice without Plaintiff’s

prior express consent in violation of federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

          71.   As a result of Defendant’s illegal conduct, Plaintiff suffered actual damages and,

under § 227(b)(3)(B), is entitled to, inter alia, a minimum of $500.00 in damages for each such

violation of the TCPA.

          72.   Plaintiff is also entitled to, and does, seek injunctive relief prohibiting Defendant,

W.S. Badcock Corporation dba Badcock Home Furniture & More, from violating the TCPA in the

future.
                                                  8
  Case 8:19-cv-01600-WFJ-JSS Document 1 Filed 07/02/19 Page 9 of 9 PageID 9



       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant for statutory damages, punitive damages, actual damages and any

other such relief the court may deem just and proper.



                                             Respectfully submitted,

                                             s/ Geoffrey E. Parmer
                                             Geoffrey E. Parmer, Esquire
                                             Florida Bar No. 989258
                                             William “Billy” Peerce Howard, Esquire
                                             Florida Bar No. 0103330
                                             The Consumer Protection Firm
                                             4030 Henderson Boulevard
                                             Tampa, FL 33629
                                             Telephone: (813) 500-1500
                                             Facsimile: (813) 435-2369
                                             Geoff@TheConsumerProtectionFirm.com
                                             Billy@TheConsumerProtectionFirm.com
                                             Attorneys for Plaintiff




                                                9
